Citation Nr: 1633671	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-43 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to April 1992, January 1997 to September 1997, and March 2003 to February 2004.  The Veteran also had Reserve service, including periods of active duty for training (ACDUTRA), from 1980 to 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In March 2013, May 2014, and August 2015, the Board remanded these matters for additional development.

The issues of entitlement to increased disability ratings for anxiety, depression, and hypertension, and requests to reopen claims of entitlement to service connection for stress fractures of the knees and feet as well as a memory disorder have been raised by the record in an October 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

For the reasons explained immediately below, the Board again finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2014 remand, the Board instructed the AOJ to request any Reserve service treatment records and examination reports dating since January 2004 from all appropriate records repositories, to include the Army Human Resources Command (HRC) and the Reserve unit to which the Veteran was most recently assigned, HHC 841st Engineering Battalion in Miami, Florida.  All record requests and responses received were to be documented in the evidentiary record, and efforts to obtain these records were to continue until a negative response was received, or it was determined that additional development efforts would be futile.  If any service treatment records and examination reports dated since January 2004 could not be located, the AOJ was to document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  The Veteran was then to be provided written notice in accordance with 38 C.F.R. § 3.159(e).

In October 2014, the AOJ sent letters to the Army HRC and HHC 841st Engineering Battalion requesting copies of the Veteran's records, to include any service treatment records and examination reports dated since January 2004.  In March 2015, the AOJ sent second written requests to both parties.  However, to date no further service treatment records have been received, no negative response from either the Army HRC or HHC 841st Engineering Battalion is of record, and it does not appear that the AOJ has explained in writing that further attempts to locate or obtain these service treatment records would be futile.  Further, no written notice of any unavailability of government records has been provided to the Veteran.  On remand, the AOJ should continue to undertake appropriate efforts to obtain any outstanding service treatment records, and complete the necessary development as previously instructed by the Board.

In the August 2015 remand, the Board instructed the AOJ to afford the Veteran a new VA examination, and the examiner was asked to provide opinions as to direct and secondary service connection.  The Veteran was afforded new VA examinations in October 2015.  However, the October 2015 VA examiner only opined as to whether the Veteran's diabetes or sleep apnea was caused by her service-connected disabilities.  In February 2016, the Medical Officer at the Appeals Management Center (AMC) reviewed the evidentiary record, and provided a medical opinion.  However, the October 2015 VA examiner's opinions and the February 2016 opinions from the AMC Medical Officer have not adequately responded to all of the questions posed by the Board.

First, the February 2016 opinion indicated that because neither diabetes mellitus nor sleep apnea have been deemed to warrant presumptive service connection in association with occupational exposures incurred by a veteran deployed to the Southwest Asia Theater of Operations during 1997 through 2004, it is less likely than not the Veteran's current diabetes and sleep apnea are related to, caused by, or aggravated by the Veteran's possible occupational environmental and chemical exposures while serving in Saudi Arabia and/or Bosnia.  The Board notes, however, that although the current diagnoses have not been shown to warrant a regulatory presumption of service connection, it must still be determined whether service connection can be established on a direct basis.  See, e.g., Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Further, although the October 2015 VA examiner opined that the medical literature does not support a nexus between the development of diabetes or sleep apnea and any of the Veteran's service-connected conditions, with which the AMC Medical Officer agreed, an adequate opinion regarding aggravation of diabetes mellitus and/or sleep apnea by the Veteran's service-connected disabilities still has not been provided.  The February 2016 opinion again offered a conclusory negative opinion without an adequate rationale.  Further, the evidence of record indicates the Veteran's sleep problems were first noted in conjunction with her mental health treatment for her service-connected depression.  See, e.g., November 2005 VA mental disorders examination; August 2005 Veteran statement; August 2004 VA general medical examination.  In a July 2016 appellate brief, the Veteran's representative contends that medical literature supports links between depression and sleep apnea.  

On remand, an addendum medical opinion should be obtained to determine the nature and etiology of the Veteran's current diabetes mellitus and sleep apnea, to include any relationship to her current service-connected disabilities.

Finally, the evidence of record indicates the Veteran has received private medical treatment since at least 2002.  See, e.g., February 2005 VA primary care note (Dr. C.); October 2002 VA primary care note (Dr. G.).  On a May 2013 VA Form 21-4142, the Veteran indicated she had been treated by a Dr. L.-M. from 2010 to the present for her diabetes and sleep apnea.  Only one treatment record from Dr. L.-M., dated in May 2013, is of record.  On remand, the AOJ should ask the Veteran to identify all private medical providers, and undertake appropriate efforts to obtain all outstanding private treatment records.  The AOJ should also obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request any Reserve service treatment records and examination reports since January 2004 from all appropriate records repositories, to include the Army HRC and the Reserve unit to which the Veteran was most recently assigned (HHC 841st Engineering Battalion in Miami, Florida).  All records requests and responses received should be documented in the evidentiary record, and efforts to obtain these records must continue until a negative response is received or it is determined that additional development efforts would be futile.

If any service treatment records and examination reports since January 2004 cannot be located, document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that are unable to be obtained; (b) explain the efforts made to obtain such records; and (c) describe any further action that will be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.
2. The AOJ should ask the Veteran to identify all private treatment related to her diabetes mellitus and/or sleep apnea (to include sleep problems) since at least 2002.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Dr. G., Dr. C., and Dr. L.-M.  When contacting the Veteran to obtain any necessary release, the RO should provide the full names of these doctors as identified on a February 2005 VA primary care note (Dr. C.); October 2002 VA primary care note (Dr. G.); and May 2013 VA Form 21-4142 (Dr. L.-M.) to aid her in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

3. The AOJ should obtain any updated VA treatment records since January 2016.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the October 2015 examiner, or another appropriate VA examiner, to determine the nature and etiology of the Veteran's current diabetes mellitus, type II, and sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not that the Veteran's diabetes mellitus, type II was either incurred in, or is otherwise related to, the Veteran's active duty service, to include environmental and chemical exposure?

The examiner should specifically note that service connection can be established on a direct basis for diseases even if they have not been shown to warrant a regulatory presumption of service connection due to environmental or chemical exposure.

The examiner should specifically address the Veteran's high blood glucose readings in November 2002 and May 2003, nutrition clinic appointments in August 2003, and the notation that the Veteran should follow up with VA regarding elevated blood sugar upon the January 2004 Report of Medical Assessment.  

b) Is it at least as likely as not that the Veteran's diabetes mellitus, type II, is aggravated by her service-connected depression, hypertension, and/or tricuspid and mitral valve regurgitation, alone or in combination?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

c) Is it at least as likely as not that the Veteran's sleep apnea was either incurred in, or is otherwise related to, the Veteran's active duty service, to include environmental and chemical exposure?

The examiner should specifically address the Veteran's contentions that her sleep problems began during her active duty service periods, and that her sleep pattern worsened over the years.  The examiner should also address the statement from the Veteran's niece regarding her observations of the Veteran's symptoms, and should note the evidence of record indicates the Veteran lived alone during service and throughout the appeal period.

d) Is it at least as likely as not that the Veteran's sleep apnea was caused by her service-connected depression, hypertension, and/or tricuspid and mitral valve regurgitation, alone or in combination?

The examiner should specifically discuss the medical evidence of record noting the Veteran's complaints of sleep problems and depression as early as August 2004.  The examiner should also specifically address the contentions of the Veteran's representative regarding links between depression and sleep apnea.

e) Is it at least as likely as not that the Veteran's sleep apnea is aggravated by her service-connected depression, hypertension, and/or tricuspid and mitral valve regurgitation, alone or in combination?

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. The AOJ should conduct any other development deemed appropriate, and ensure the VA medical opinions comply with the Board's remand instructions.

6. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

